Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147499                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  BRENDA WRIGHT and DANIEL L.                                                                            David F. Viviano,
  WRIGHT,                                                                                                            Justices
          Plaintiffs-Appellees,
  v                                                                SC: 147499
                                                                   COA: 303491
                                                                   Lenawee CC: 09-003504-NM
  JOSEPH BATTANI, DAVID J. LENAVITT,
  and JAY E. FELDSTEIN,
              Defendants,
  and
  JACK M. LENAVITT,
            Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           h1118
                                                                              Clerk